DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the plurality of guide cables pass through one of the guide members” in claims 7 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
a.	paras. [028]-[029] and [031]: reference numerals 18ba and 18b
b.	para. [032]: reference numeral 47 
c.	para. [037]: reference numeral 42
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
a.	FIG. 2: reference numerals 24a and 24b
5.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Specification
6.	The disclosure is objected to because of the following informalities: 
a.	para. [032]: the term “guide member 46” should be rewritten as --guide member 36--.
Appropriate correction is required.
Claim Objections
7.	Claims 1 and 12 are objected to because of the following informalities:  
	a.	Claims 1 and 12, line 6, each: the term “support beam structure” should be rewritten as --the support beam structure--.
	b.	Claims 1 and 12, line 6, each: the term “guide cable hoists” should be rewritten as --the guide cable hoists--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



10.	Claim 1 recites the limitation “the payload” in lines 5 and 10, each. There is insufficient antecedent basis for this limitation in the claim. 
11.	Claim 1, lines 9-10 recites the limitation “a positioning system including a guide member that is mounted on the payload supporting structure to control the position of the payload being lowered from the airship to ground” which renders the claims uncertain. As it currently recited, the positioning system including the guide member is being stated as mounted on the payload supporting structure for controlling the position (the position in which is indefinite since it clear if this means a horizontal or vertical position of the support structure relative to the airship) of the support structure, however, considering the tethered connection of the payload structure to the support beams by means of the hoists, it remains unclear exactly how is the positioning system that is solely mounted on the payload structure, on its own, achieving the limitation of “to control the position of the payload”. Since there is no recitation or connection between the cables and the guide member, the aforementioned limitation renders the claim uncertain. Furthermore, there is insufficient antecedent basis for the limitation “the position” in the claim. Similarly, claim 12 is unclear for the same reasons.
12.	Claim 1 recites the limitation “ground” in line 11. There is insufficient antecedent basis for this limitation in the claim.
13.	Claim 6 recites the limitation “the ground” in line 3. There is insufficient antecedent basis for this limitation in the claim. 
14.	Claim 7, lines 1-2, recites the limitation “each of the plurality of guide cables pass through one of the guide members that is mounted to an outside of each load beam” which renders the claim 
15.	Claim 7 recites the limitation “the guide members” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
16.	Claim 8, lines 1-3, recites the limitation “a bearing attached to the guide members allows each guide cable to freely move vertically through the guide member while maintaining a fixed lateral location relative to the guide member” rendering the claim vague and indefinite. It is unclear how exactly is each cable moving vertically through a guide member while also maintaining a fixed lateral location relative to the guide member. If the guide cables are going through the bearing (i.e. flanged rollers) than it cannot be understood how the guide cables are also fixed laterally relative to the guide member. See the discussion above regarding the guide cable passing through the guide members which is not understood in light of the applicants disclosure. Furthermore, the recited bearing is defined by multiple rollers and will be interpreted as such for the purpose of examination. Similarly, claim 17 is unclear for the same reasons. 
17.	Claim 12 recites the limitation “ground” in line 12. There is insufficient antecedent basis for this limitation in the claim.
18.	Claim 16 recites the limitation “the ground” in line 3. There is insufficient antecedent basis for this limitation in the claim. 
19.	Claim 16 recites the limitation “the guide members” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
20.	Claims not addressed are rejected based on their dependency from a rejected base claim. 
Claim Rejections - 35 USC § 103
21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.	Claim(s) 1-5 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goelet et al. (US 20150291269 A1), hereinafter “Goelet”, in view of Klapper (US 20190127187 A1). 
23.	Regarding Claim 1, Goelet discloses a payload lift and positioning system mounted to an airship (Abstract, paras. [0046], [0080], [0082], [0085], [0111], [0117], [0121]-[0122] discloses a payload lift and positioning system which at least includes cargo handling system 22, hoisting mechanism 22, cargo handling control station 78 mounted to an airship 10 as seen in FIGS. 1-2, 11-18) for precisely positioning a payload being lowered from the airship to ground (the function of precisely positioning a payload being lowered from the airship to ground is the intended use and is therefore not required, see MPEP 2111.2(II), however; see the above cited paragraphs for the equivalent structure required for performing the recited function), comprising: 
	a support beam structure (cargo handling structure 22 including at least support beams 86 disposed inside cargo bay 64 mounted underneath airship 10 as supported by paras. [0084]-[0085] and FIG. 11 which illustrates to the location of the cargo bay 64 relative to airship 10 in addition to FIG. 16 illustrating beams 86) mounted to an underside of the airship (10), the support beam structure (86) including load hoists and guide cable hoists mounted thereto (paras. [0085]-[0086] discloses load hoists and guide cable hoists by means of first and second hoists 88); 
a payload supporting structure to carry the payload (para. [0085] discloses a payload supporting structure 90 attached to as well as carrying payload 70), the payload supporting structure (90) being connected to support beam structure (86) by the load hoists and guide cable hoists (first and second hoists 88); 
a guide cable system including a plurality of guide cables (a guide cable system which includes a plurality of guide cables of second hoist 88 as seen FIGS. 16-17), each extending from the guide cable hoists (88) disposed on the support beam structure (86); and 
a positioning system including a guide member that is mounted on the support beam structure to control the position of the payload being lowered from the airship to ground (paras. [0085], [0088] and [0090] discloses a position system 82 including a guide member 84 mounted on support beams 86 of the support beam structure as seen in FIG. 16 for controlling to the position of payload 70 from airship 10 to the ground). 
Goelet is silent regarding a positioning including a guide member mounted specifically the support beam structure. 
Klapper discloses a crane (Klapper Abstract and FIG. 3), comprising a positioning system including a guide member that is mounted on the payload supporting structure to control the position of the payload being lowered (paras. [0059]-[0064] as well as paras. [0091]-[0097] discloses a positioning system including at least respective actuation devices 40, equalization device 50, respective guide members 41 and 51 mounted on a payload supporting structure 6 to control the precise position (in both directions 31/32) of payload 3 being lowered from support beams 5 of transportation device 1 as seen in FIGS. 15 and 16).

24.	Regarding Claim 2, modified Goelet discloses (see Goelet) the payload lift and positioning system of claim 1, wherein the support beam structure is two beams (at least two beams 86 as seen in FIG. 16).
25.	Regarding Claim 3, modified Goelet discloses (see Klapper) the payload lift and positioning system of claim 2, wherein the payload supporting structure (6) includes two load beams that support the payload (para. [0068] discloses beams 22 and 23 of supporting structure 6 as seen in FIGS. 3-4).
26.	Regarding Claim 4, modified Goelet discloses (see Goelet) the payload lift and positioning system of claim 3, further including load cables that extend from the load hoists (at least four load cables of load hoists 88 as seen in FIG. 17) down to the payload supporting structure (90). 
27.	Regarding Claim 5, modified Goelet discloses (see Goelet) the payload lift and positioning system of claim 4, further including a circular beam (para. [0053]-[0054] discloses circular beams 30) attached to the underside of the airship (10) to the two support beams (86) to provide further support (para. [0053]-[0054] discloses structural rings as such circular beams 30 must provide further support). 
28.	Regarding Claim 12, Goelet discloses a payload lift and positioning system mounted to an airship (Abstract, paras. [0046], [0080], [0082], [0085], [0111], [0117], [0121]-[0122] discloses a payload lift and positioning system which at least includes cargo handling system 22, hoisting mechanism 22, cargo handling control station 78 mounted to an airship 10 as seen in FIGS. 1-2, 11-18) for precisely positioning a payload being lowered from the airship to ground (the function of precisely positioning a payload being lowered from the airship to ground is the intended use and is therefore not required, see MPEP 2111.2(II), however; see the above cited paragraphs for the equivalent structure required for performing the recited function), comprising: 
	a support beam structure (cargo handling structure 22 including at least support beams 86 disposed inside cargo bay 64 mounted underneath airship 10 as supported by paras. [0084]-[0085] and FIG. 11 which illustrates to the location of the cargo bay 64 relative to airship 10 in addition to FIG. 16 illustrating beams 86) mounted to an underside of the airship (10), the support beam structure (86) including load hoists and guide cable hoists mounted thereto (paras. [0085]-[0086] discloses load hoists and guide cable hoists by means of first and second hoists 88); 
a payload supporting structure to carry the payload (para. [0085] discloses a payload supporting structure 90 attached to as well as carrying payload 70), the payload supporting structure (90) being connected to support beam structure (86) by the load hoists and guide cable hoists (first and second hoists 88); 
a circular beam (para. [0053]-[0054] discloses circular beams 30) attached to the underside of the airship (10) to the support beam structure (86) to provide further support (para. [0053]-[0054] discloses structural rings as such circular beams 30 must provide further support);
a guide cable system including a plurality of guide cables (a guide cable system which includes a plurality of guide cables of second hoist 88 as seen FIGS. 16-17), each extending from the guide cable hoists (88) disposed on the support beam structure (86); and 
a positioning system including a guide member that is mounted on the support beam structure to control the position of the payload being lowered from the airship to ground (paras. [0085], [0088] and [0090] discloses a position system 82 including a guide member 84 mounted on support beams 86 of the support beam structure as seen in FIG. 16 for controlling to the position of payload 70 from airship 10 to the ground). 

Klapper discloses a crane (Klapper Abstract and FIG. 3), comprising a positioning system including a guide member that is mounted on the payload supporting structure to control the position of the payload being lowered (paras. [0059]-[0064] as well as paras. [0091]-[0097] discloses a positioning system including at least respective actuation devices 40, equalization device 50, respective guide members 41 and 51 mounted on a payload supporting structure 6 to control the precise position (in both directions 31/32) of payload 3 being lowered from support beams 5 of transportation device 1 as seen in FIGS. 15 and 16).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure the invention Goelet as taught by Klapper such that a positioning system including a guide member that is mounted on the payload supporting structure to control the position of the payload being lowered. In doing so, the handling and transportability of a payload is improved, and further enabling the operator to precisely position the payload relative to the ground prior to delivery.   
25.	Regarding Claim 13, modified Goelet discloses (see Goelet) the payload lift and positioning system of claim 12, wherein the support beam structure is two beams (at least two beams 86 as seen in FIG. 16).
30.	Regarding Claim 14, modified Goelet discloses (see Klapper) the payload lift and positioning system of claim 13, wherein the payload supporting structure (6) includes two load beams that support the payload (para. [0068] discloses beams 22 and 23 of supporting structure 6 as seen in FIGS. 3-4).
31.	Regarding Claim 15, modified Goelet discloses (see Goelet) the payload lift and positioning system of claim 14, further including load cables that extend from the load hoists (at least four load cables of load hoists 88 as seen in FIG. 17) down to the payload supporting structure (90). 
32.	Claim(s) 6-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goelet et al. (US 20150291269 A1) and Klapper (US 20190127187 A1) as applied to claim 5 above, and further in view of Roedts, II et al. (US 20190100413 A1).
33.	Regarding Claim 6, modified Goelet discloses the payload lift and positioning system of claim 5. 
	Modified Goelet is silent regarding a hook on the ground.
	Roedts discloses a load placement system (Roedts Abstract and FIG. 1), including the plurality of guide cables each extend from the guide cable hoist down to a hook that is attached to an anchor that is disposed in a desired position on the ground (paras. [0018]-[0012] discloses guide cables 66 of respective guide cable hoists 60 extend down to respective hooks 59 attached to respective anchors 68 disposed in a desired position on the ground 70).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Goelet as taught by Roedts such that the plurality of guide cables each extend from the guide cable hoist down to a hook that is attached to an anchor that is disposed in a desired position on the ground. In doing so, the precise positioning and delivery of the payload to the intended location on the ground while using a mechanically simple and conventional ground connection is optimized. 
34.	 Regarding Claim 7, modified Goelet discloses (see Klapper) the lift and positioning system of claim 6, wherein each of the plurality of guide cables pass (cables 7-14 as seen in FIGS. 15-16) through one of the guide members (flanged rollers 90 of opposing guide members 41) that is mounted to an outside of each load beam (on beams 24/25 outside of load beams 22/23). 
35.	Regarding Claim 8, modified Goelet discloses (see Klapper) the lift and positioning system of claim 7, wherein a bearing attached to the guide members (bearing consisting of flanged rollers 90) allows each guide cable (7-14) to freely move vertically through the guide member (41) while maintaining a fixed lateral location relative to the guide member (maintaining a fixed lateral location due to connection element 91 placing each roller 90 laterally apart from respective guide members 41 as seen in FIG. 16). 
36.	Regarding Claim 16, modified Goelet discloses (see Klapper) the payload lift and positioning system of claim 15, wherein:
each of the plurality of guide cables pass (cables 7-14 as seen in FIGS. 15-16) through one of the guide members (flanged rollers 90 of opposing guide members 41) that is mounted to an outside of each load beam (on beams 24/25 outside of load beams 22/23). 
	Modified Goelet is silent regarding a hook on the ground.
	Roedts discloses a load placement system (Roedts Abstract and FIG. 1), including the plurality of guide cables each extend from the guide cable hoist down to a hook that is attached to an anchor that is disposed in a desired position on the ground (paras. [0018]-[0012] discloses guide cables 66 of respective guide cable hoists 60 extend down to respective hooks 59 attached to respective anchors 68 disposed in a desired position on the ground 70).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Goelet as taught by Roedts such that the plurality of guide cables each extend from the guide cable hoist down to a hook that is attached to an anchor that is disposed in a desired position on the ground. In doing so, the precise positioning and delivery of the payload to the intended location on the ground while using a mechanically simple and conventional ground connection is optimized. 
37.	Regarding Claim 17, modified Goelet discloses (see Klapper) the lift and positioning system of claim 16, wherein a bearing attached to the guide members (bearing consisting of flanged rollers 90) allows each guide cable (7-14) to freely move vertically through the guide member (41) while maintaining a fixed lateral location relative to the guide member (maintaining a fixed lateral location due to connection element 91 placing each roller 90 laterally apart from respective guide members 41 as seen in FIG. 16). 

38.	Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goelet et al. (US 20150291269 A1), Klapper (US 20190127187 A1) and Roedts, II et al. (US 20190100413 A1) as applied to claim 8 above, and further in view of Willim et al. (US 8944262 B2), hereinafter “Willim”.
39.	Regarding Claim 9, modified Goelet discloses (see Klapper) the lift and positioning system of claim 8, wherein the bearing is two flanged rollers (90) positioned on a same side of each guide cable (cables 7-14).
	Modified Goelet is silent regarding two flanged rollers specifically positioned on opposite sides of each guide cable. 
	Willim discloses a crane (William Abstract and FIG. 1), including flanged rollers positioned on a an opposite sides of a cable (flanged rollers 302 on opposite sides of a cable 50 as seen in FIGS. 8-9 and disclosed in c. 12, ln. 59-62 as well as flanged rollers 14’ and 201 on opposite sides of cable 50 as seen in FIGS. 8-9 and disclosed in c. 12, ln. 26-35 ).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Goelet to use the arrangement of William, as a known roller-pulley arrangement for the purpose of augmenting the guided movement of each guide cable about the payload support structure.
36.	Regarding Claim 18, modified Goelet discloses (see Klapper) the lift and positioning system of claim 17, wherein the bearing is two flanged rollers (90) positioned on a same side of each guide cable (cables 7-14).
	Modified Goelet is silent regarding two flanged rollers specifically positioned on opposite sides of each guide cable. 
(William Abstract and FIG. 1), including flanged rollers positioned on a an opposite sides of a cable (flanged rollers 302 on opposite sides of a cable 50 as seen in FIGS. 8-9 and disclosed in c. 12, ln. 59-62 as well as flanged rollers 14’ and 201 on opposite sides of cable 50 as seen in FIGS. 8-9 and disclosed in c. 12, ln. 26-35 ).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Goelet to use the arrangement of William, as a known roller-pulley arrangement for the purpose of augmenting the guided movement of each guide cable about the payload support structure.

40.	Claim(s) 10-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goelet et al. (US 20150291269 A1), Klapper (US 20190127187 A1), Roedts, II et al. (US 20190100413 A1) and Willim et al. (US 8944262 B2) as applied to claim 9 above, and further in view of Berchtold (US 2419813 A).
41.	Regarding Claim 10, modified Goelet discloses (see Klapper) the lift and positioning system of claim 9, wherein:
	The two flanged rollers (14’/201 and each flanged roller 302) include a fixed inner roller (fixed inner rollers 201 and 302), and an outer roller (outer rollers 14’ and 302); and
	The outer roller (14/302) is mounted on a support (200/6).
	Modified Goelet is silent regarding removable outer roller; and a lock pin. 
	Berchtold discloses a crane (Berchtold c. 1, ln. 1-11 and FIG. 1), including a removable outer roller (c. 3, ln. 63-69 discloses a removable outer roller 48 achieved by a removing a lock pin 56 therefore disengaging roller 48 from bracket 47 as seen in FIG. 4); and
	the outer roller (48) is mounted on a support (support 47 as seen in FIG. 3 and supported by c. 3, ln. 49-52) held in place by a lock pin (56).  
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Goelet as taught by Berchtold such that the flanged rollers includes a removable outer roller and the outer roller is mounted on a support held in place by a lock pin. In doing so, the operator can effectively and efficiently remove and replace the outer roller due to operational wear and tear experienced by the outer roller. 
42.	Regarding Claim 11, modified Goelet discloses (see Klapper) the lift and positioning system of claim 10, wherein the guide member (41) includes actuators (40) that are connected between the bearing (flanged rollers 90) and an end of the load beam (23/24). 
43.	Regarding Claim 19, modified Goelet discloses (see Klapper) the lift and positioning system of claim 18, wherein:
	The two flanged rollers (14’/201 and each flanged roller 302) include a fixed inner roller (fixed inner rollers 201 and 302), and an outer roller (outer rollers 14’ and 302); and
	The outer roller (14/302) is mounted on a support (200/6).
	Modified Goelet is silent regarding removable outer roller; and a lock pin. 
	Berchtold discloses a crane (Berchtold c. 1, ln. 1-11 and FIG. 1), including a removable outer roller (c. 3, ln. 63-69 discloses a removable outer roller 48 achieved by a removing a lock pin 56 therefore disengaging roller 48 from bracket 47 as seen in FIG. 4); and
	the outer roller (48) is mounted on a support (support 47 as seen in FIG. 3 and supported by c. 3, ln. 49-52) held in place by a lock pin (56).  
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Goelet as taught by Berchtold such that the flanged rollers includes a removable outer roller and the outer roller is mounted on a support held in place by a lock pin. In doing so, the operator can effectively and efficiently remove and replace the outer roller due to operational wear and tear experienced by the outer roller. 
Regarding Claim 20, modified Goelet discloses (see Klapper) the lift and positioning system of claim 19, wherein the guide member (41) includes actuators (40) that are connected between the bearing (flanged rollers 90) and an end of the load beam (23/24). 





















Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Zulkowski et al. (US 20090078818 A1), Schafer (US 6231007 B1), Springer (US 3393769 A), Gelhard (DE 4218239 C2) and Fesler (DE 10058072 A1) disclose a payload lift system mounted to an airship. 
	Beer (US 20180029849 A1) and Holm (US 3596968 A) disclose a payload lift system. 

Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
/Richard R. Green/Primary Examiner, Art Unit 3647